 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ANGELA MILELLA HANSEN
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       Angela_Hansen@fd.org
 7

 8   Counsel for Defendant ALEAMOTUA
 9

10                                  IN THE UNITED STATES DISTRICT COURT
11                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                              OAKLAND DIVISION
13

14     UNITED STATES OF AMERICA,                                Case No.: CR 18–0452 JD
15                     Plaintiff,                               STIPULATION AND ORDER TO
                                                                CONTINUE STATUS HEARING DATE
16             v.                                               TO APRIL 10, 2019, AND TO EXCLUDE
                                                                TIME
17    SIAOSI ALEAMOTUA,
18                     Defendant.
19
20

21          The above-captioned matter is set on February 27, 2019, at 10:30 a.m., before this Honorable
22   Court for a status hearing. The parties jointly request that the Court continue this matter to April 10,
23   2019, at 10:30 a.m., and that the Court exclude time under the Speedy Trial Act, 18 U.S.C. §§
24   3161(h)(7)(A) and (B)(iv), through April 10, 2019.
25           Mr. Aleamotua is facing a charge of being a felon in possession of a firearm and assault on a
26   federal officer. The parties have requested a protective order so that the government can produce
27   records relating to the assault charge that will assist the parties in assessing the Guidelines for this
28   alleged offense. For this reason, the parties request additional time for the defense to review these

     STIPULATION AND [PROPOSED] ORDER, ALEAMOTUA, CR 18–0452 JD
                                                            1
 1    records and to consider a settlement offer before the parties set a briefing schedule on any motions
 2    Mr. Aleamotua may file. For this reason, the defense will need additional time to review the new
 3    discovery, to investigate this case and to research and to assess the Guidelines.
 4          The parties stipulate and agree that the ends of justice served by this continuance outweigh the
 5   best interest of the public and the defendant in a speedy trial. The parties further agree that the failure
 6   to grant this continuance would unreasonably deny counsel for defendant the reasonable time
 7   necessary for effective preparation, taking into account the exercise of due diligence. Accordingly, the
 8   parties agree that the period of time through April 10, 2019, should be excluded in accordance with
 9   the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv), for effective
10   preparation of defense counsel, taking into account the exercise of due diligence.
11

12 DATED: February 26, 2019                                     /S/
                                                     ANGELA MILELLA HANSEN
13                                                   Assistant Federal Public Defender
14

15 DATED: February 26, 2019                                  /S/
16                                                   BRIGID S. MARTIN
                                                     Assistant United States Attorney
17

18

19
20

21

22

23

24

25

26
27

28


     STIPULATION AND [PROPOSED] ORDER, ALEAMOTUA, CR 18–0452 JD
                                                            2
 1                                                     ORDER
 2          Based on the reasons provided in the stipulation of the parties above, and for good cause shown,

 3   the Court hereby ORDERS that the status hearing date of February 27, 2019, is vacated and reset for a

 4   status hearing on April 10, 2019, at 10:30 a.m. It is FURTHER ORDERED that time is excluded,

 5   pursuant to the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv), through April 10, 2019.

 6

 7    _February 26, 2019                    __________________________________
      DATE                                        THE HON. JAMES DONATO
 8                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     STIPULATION AND [PROPOSED] ORDER, ALEAMOTUA, CR 18–0452 JD
                                                            3
